Citation Nr: 0019284	
Decision Date: 07/11/00    Archive Date: 07/25/00

DOCKET NO.  98-05 240A	)	DATE
	)
	)



THE ISSUE

Whether a February 1986 decision of the Board of Veterans' 
Appeals, which denied service connection for varicose veins 
with phlebitis, should be revised or reversed on the grounds 
of clear and unmistakable error.



REPRESENTATION

Moving Party Represented by:  The American Legion



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The moving party in this matter is the veteran, who had 
active military service from May 1943 to January 1946, and 
from September 1950 to September 1951.  

The record in this case shows that, in a February 1986 
decision, the Board of Veterans' Appeals (Board) denied 
service connection for varicose veins with phlebitis.  
Subsequently, in August 1997, following an administrative 
review of the veteran's claims file, service connection for 
bilateral phlebitis and varicose veins was established, and 
the disability was assigned a 100 percent disability 
evaluation.

In April 1998, the veteran's representative moved for 
reconsideration of the Board's 1986 decision.  In June 1998, 
the motion for reconsideration was denied by the Acting 
Chairman of the Board.  At the same time, the Acting Chairman 
further advised the moving party that, under recently enacted 
statutory authority, the motion for reconsideration was also 
being construed as a motion for revision, on the grounds of 
clear and unmistakable error (CUE), of the Board's February 
1986 decision.  (The recently enacted statute to which the 
Acting Chairman referred was 38 U.S.C.A. § 7111, which 
confers authority upon the Board to revise its prior 
decisions on such grounds.)  The moving party was also 
advised that a final determination on the motion to revise 
the Board's 1986 decision on grounds of CUE was being 
deferred until the regulations implementing that newly 
enacted law were finalized.  

In March 1999, the Board wrote to the veteran's 
representative, with a copy sent to the veteran, and advised 
that, in January 1999, VA had published final regulations 
implementing the statute establishing the Board's authority 
to revise its prior decisions based on CUE.  A copy of those 
regulations was also provided.  In addition, the Board 
advised that, in order to afford the moving party the 
opportunity to review the new regulations and decide how best 
to present his case, contrary to what the Board had indicated 
in earlier correspondence, the previous motion for 
reconsideration would not be construed as a motion to revise 
the prior decision based on CUE unless a statement were 
received within 60 days, from either the veteran or his 
representative, specifically requesting that the Board 
proceed with its adjudication of the request to revise its 
previous (1986) decision.  Later in March 1999, the Board 
received a response from the veteran's representative, 
reflecting a desire that the Board proceed to address the 
motion to revise the 1986 decision, based upon an allegation 
of CUE.  The case was eventually forwarded to the undersigned 
for consideration.

In addition to the foregoing, the Board notes that, following 
the August 1997 rating action in which the veteran was 
service connected for bilateral phlebitis with varicose veins 
and assigned a 100 percent disability evaluation, the RO 
received written communication from the veteran's 
representative in November and December 1997, which appeared 
to express dissatisfaction with various aspects of the August 
1997 decision.  (In addition to establishing service 
connection for phlebitis and varicose veins, the RO also 
established entitlement to Dependents' Educational Assistance 
from December 1995, and denied entitlement to special monthly 
compensation based on the need for aid and attendance or by 
virtue of the veteran being housebound.)  In February 1998, 
the RO sought clarification from the veteran's representative 
as to which issues decided in its August 1997 rating action, 
if any, the veteran sought to appeal.  The veteran's 
representative responded by asking the RO to disregard his 
previous memo.  Under these circumstances, the Board 
concludes that the veteran does not seek to appeal any of the 
determinations made by the RO in its August 1997 rating 
action, and that the only issue properly before the Board at 
this time is the motion for revision of the Board's 1986 
decision based on CUE.  


FINDINGS OF FACT

1.  In February 1986, the Board denied the veteran's appeal 
seeking service connection for varicose veins with phlebitis.   

2.  In its 1986 decision, the Board considered the veteran's 
service medical records, which did not show the presence of 
varicose veins, together with the veteran's post-service 
medical records, and testimony taken at a 1985 Travel Board 
hearing, none of which showed that the veteran's varicose 
veins and phlebitis were considered by medical professionals 
to have been incurred in service, or to be related to the 
veteran's service-connected bilateral trench foot.  

3.  The moving party has not alleged specific errors of fact 
or law in the Board's February 1986 decision.  


CONCLUSION OF LAW

The Board's February 1986 decision did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1998); 38 
C.F.R. §§ 20.1400 - 20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In this case, the medical evidence of record fails to show 
the presence of varicose veins or phlebitis during either of 
the veteran's periods of active service.  The record does 
show, however, that the veteran sustained a cold weather 
injury to his feet (frozen feet) while serving in combat at 
the Chosin Reservoir in North Korea in November 1950.  In 
1961, the veteran submitted an application for service 
connection for frostbite of the feet, and in a January 1962 
rating action, service connection for bilateral trench foot 
was established, effective from August 1961.  That disorder 
was assigned a 10 percent disability evaluation.  

At the time the veteran submitted his 1961 application for 
benefits, he also submitted a document reflecting treatment 
for varicose veins in the right leg, in 1956.  Since the 
presence of this disorder was not shown in any service 
medical record, service connection for varicose veins was 
denied in the aforementioned 1962 rating action.  

In 1985, the veteran submitted an application for service 
connection for bilateral phlebitis, which it was contended 
was secondary to his service-connected frozen foot 
disability.  It was this claim which led to the 1986 Board 
decision as to which the veteran, as the moving party herein, 
now seeks revision on the grounds of CUE.

In the 1986 decision, the Board reviewed the veteran's 
service medical records and his postservice medical records, 
as well as the testimony taken before the Board at a Travel 
Board hearing at the RO.  The Board noted that the veteran's 
service medical records did not reflect the presence of any 
venous disease, and that the earliest showing of varicose 
veins was in the right leg in 1956.  By the 1960's, the Board 
observed, records showed the veteran's venous disability in 
both legs, and, by 1979, there were marked varicose veins and 
thrombophelebitic changes in both legs.  There was nothing in 
the record, however (other than lay testimony), suggesting an 
etiological relationship between the veteran's service-
connected frozen extremities and the vascular changes in his 
legs.  The Board specifically noted, in this regard, that the 
residuals of the veteran's frozen feet were characterized as 
minimal by the examiner following the VA examination in 1979.  
Under these circumstances, the Board concluded that the 
varicose veins and phlebitis were not incurred in or 
aggravated by service, and were not proximately due to or the 
result of the veteran's service-connected frozen feet.  

Following that decision, the evidence shows that, in 1997, an 
administrative review of the veteran's claims file was 
conducted by the VA Compensation and Pension Service.  This 
was apparently undertaken after a physician associated with 
the US Army Research Institute of Environmental Medicine 
became acquainted with the veteran's medical history.  That 
physician was apparently of the opinion that the veteran's 
bilateral phlebitis and varicose veins could be attributed to 
his previous cold weather injury.  In any event, after 
reviewing the veteran's records, the Director of the VA 
Compensation and Pension Service concluded that, with the 
resolution of reasonable doubt in the veteran's favor, 
service connection was warranted for varicose veins with 
post-phlebitic syndrome, as secondary to the veteran's 
already service connected-frozen feet.  It was also 
determined that a 100 percent disability rating was warranted 
for the disorder, effective from December 1995, when the 
veteran had last submitted a claim for an increased rating 
for his bilateral trench foot disability.  This decision was 
effectuated by an August 1997 rating action.   

Evidently, it was this action awarding service connection for 
varicose veins with post-phlebitic syndrome, that triggered 
the April 1998 motion for reconsideration submitted by the 
veteran's representative, which has been construed as a 
motion for revision of the Board's 1986 decision, on the 
grounds of CUE.  The identification of the issue and the 
arguments set forth in this motion are quoted in their 
entirety below: 

Issue: Entitlement to service connection for 
varicose veins with phlebitis.  

Motion for reconsideration with the Board of 
Veterans Appeals decision dated Feb 26, 1986 based 
upon the provisions of 38 CFR 3.105(b).  

We respectfully request a total disability rating 
based upon a denovo review of the veteran's file 
based upon the fact that the veteran became 
unemployable and the original date of claim 1981, 
due to the residuals of his frozen extremities.  

In the March 1999 statement from the veteran's 
representative, which, as mentioned in the Introduction to 
this decision, was received in response to the Board's 
request for clarification as to whether the veteran wished to 
proceed with his motion for revision of the 1986 decision 
based upon CUE, the veteran's representative wrote as 
follows:  

Motion for revision of a decision based upon clear 
and unmistakable error.  Date of decision February 
26, 1986.  

It is evident by the record of 1986 that error was 
committed in the decision noted above.  It is the 
kind of error, of fact, that when called to the 
attention of later reviewers that would compel the 
conclusion, to which reasonable minds could not 
differ, that the results would have been manifestly 
different but for the error.  

Error of fact:
The record indicates unemployability September 9, 
1981 due to the seriousness of the post phlebitic 
syndrome secondary to service connected frozen 
feet.  [Medical record attached]  Photos of 
evidence of condition of legs [attached]

Error of fact:
The record indicates on medical progress notes of 
the VA that; stasis dermatitis both lower legs, 
healing ulcer on medial aspect of l. lower leg.  
Legs are dark-cyanotic color (blue) [Emphasis in 
original.]

The entire record indicates unemployability and was 
deemed as such by others [SS}.

Thank you.  

Attached to this statement was a photocopy of photographs of 
lower extremities (presumably the veteran's), copies of VA 
treatment records dated in 1981, a photocopy of a page from a 
June 1986 Statement of the Case regarding the evaluation of 
the veteran's service-connected frozen feet, and a photocopy 
of a sheet of paper with the following written on it:  

Rating decision of 01/25/62 stated varicose veins 
were not S.C., but the following dates show 
otherwise.  

Exam of 1/?/43
8-14-44 Rg leg area of cellulitis with necrotic 
discharging core on inner right lower leg 10 by 5 
cm.
9-22-44
2-15 51

Shoot for NSC.  

In addition to the foregoing, the veteran's representative 
also prepared a "Written Brief Presentation" in June 2000.  
This document, however, mistakenly referred to the February 
1986 decision, for which revision is sought, as a Remand, 
rather than a final decision, and did not otherwise offer any 
cogent argument with respect to the matter currently before 
the Board.  

II.  Analysis

Rule 1403 of the Rules of Practice of the Board of Veterans' 
Appeals, found at 38 C.F.R. § 20.1403 (1999), relates to what 
constitutes CUE and what does not, and provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the 
result would have been manifestly different but for 
the error.  Generally, either the correct facts, as 
they were known at the time, were not before the 
Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.

(b) Record to be reviewed.  (1) General. Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for 
Board decisions issued on or after July 21, 1992.  For 
a Board decision issued on or after July 21, 1992, the 
record that existed when that decision was made 
includes relevant documents possessed by the 
Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for 
review in reaching that decision, provided that the 
documents could reasonably be expected to be part of 
the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must 
have been an error in the Board's adjudication of the 
appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If 
it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be 
clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.
(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a 
Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation 
of evidence.  A disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct 
application of a statute or regulation where, 
subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.

(Authority:  38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that, with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims.  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
adopt the Court's interpretation of the term "clear and 
unmistakable error."  Indeed, as was discussed in the notice 
of proposed rulemaking, 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill which became the statute specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of [CUE]."  143 Cong. Rec. H1567, H1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance, as to the existence of 
clear and unmistakable error in prior Board decisions, based 
upon years of prior Court decisions regarding CUE.

In this case, it is not entirely clear what specific error is 
being alleged as having been made by the Board in its 1986 
decision, such as would warrant a reversal or revision of 
that decision.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were 
known at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied,"
(2) the error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE 
must be based on the record and law that existed at 
the time for the prior adjudication in question.

Damrel v. Brown, 6 Vet.App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

What the moving party appears to be arguing, in this case, is 
simply that the evidence at the time of the 1986 decision to 
deny service connection for varicose veins with phlebitis 
was, in fact, sufficient to establish service connection for 
that disorder.  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet.App. 370, 372 
(1991).  CUE denotes "errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet.App. at 313.  "It must always be 
remembered that [CUE] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet.App. 92, 95 (1995).

In the motion at hand, the Board can discern no specific 
contentions of error of fact or law, in the decision at 
issue, which relates to the question of entitlement to 
service connection for varicose veins with phlebitis.  That 
which is being contended appears to relate primarily to the 
question of the assignment of the effective date for the 100 
percent disability rating established for bilateral phlebitis 
and varicose veins in the August 1997 rating action.  This 
was obviously not a matter addressed by the Board in 1986.

In any event, the 1981 medical record attached to the March 
1999 statement from the veteran's representative, which was 
presumably submitted to demonstrate a relationship between 
service and the veteran's varicose veins and/or phlebitis, in 
fact only shows the condition of the veteran's feet and legs 
at that time.  There is no indication in this document that 
the medical personnel treating the veteran at that time 
considered the veteran's varicose veins and phlebitis to be 
linked to his military service, or to his service-connected 
disability.  The other documents attached to the March 1999 
statement (photocopies of photographs of the veteran's lower 
extremities, notes regarding the presence of cellulitis in 
the veteran's right leg during World War II, and a copy of a 
page from a statement of the case that concerned the 
evaluation of the veteran's trench foot), have no discernible 
connection with the question of whether varicose veins and 
phlebitis had their onset during service, or were proximately 
due to a service-connected disability.  

As previously indicated, disagreement with the manner in 
which the facts were weighed in 1986, and with the outcome of 
that decision, cannot form the basis of a CUE claim.  
Although we are very sympathetic with the veteran's apparent 
belief that it was clearly and unmistakably erroneous not to 
have awarded service connection for varicose veins and 
phlebitis in 1986, because a physician in the 1990's linked 
those disabilities to his cold weather injury based, in part, 
upon evidence which was of record when the Board reached its 
decision in 1986, this argument ignores a central tenet of 
the CUE analysis -- that the previous, final, decision is not 
to be reweighed in the light of later knowledge.  As the 
Court has stated:

For example, a new medical diagnosis that 
"corrects" an earlier diagnosis ruled on by 
previous adjudicators is the kind of "error" 
that could not be considered an error in the 
original adjudication.  See Henry v. Derwinski, 2 
Vet.App. 88, 90 (1992).  Of course, the later 
diagnosis may furnish evidence sufficient to 
warrant reopening a claim if the later diagnosis 
is both "new and material."  Id.

Russell, supra, 3 Vet.App. at 314.

Under the foregoing circumstances, the Board concludes that 
the veteran, as the moving party in this case, has not set 
forth specific allegations of error, either of fact or of 
law, in the February 1986 decision by the Board, sufficient 
to establish CUE in that decision.  Failing that, the motion 
to revise or reverse the Board's February 1986 decision to 
deny service connection for varicose veins with phlebitis 
must be denied.


ORDER

The motion for revision of the February 1986 decision of the 
Board, on the grounds of clear and unmistakable error, is 
denied.




		
	ANDREW J. MULLEN
Member, Board of Veterans' Appeals

 


